Citation Nr: 1545480	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  14-14 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for Parkinson's disease.  


REPRESENTATION

Veteran represented by:	Nicholas Parisi, Agent 


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from August 1958 to August 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted service connection for Parkinson's disease and assigned an initial 30 percent disability rating, effective October 12, 2011.  

In June 2014 and September 2015, the Veteran, through his representative, submitted additional evidence for consideration in his appeal.  Although the Veteran has not waived Agency of Original Jurisdiction (AOJ) consideration of this evidence pursuant to 38 C.F.R. § 20.1304(c) (2015), the Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in April 2014 and he has not explicitly requested AOJ consideration.  In turn, the Board may properly consider this evidence.  

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran's Parkinson's disease has been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8004.  Under this code, a 30 percent disability rating represents the minimum rating for paralysis agitans.  Evaluations of neurological conditions and convulsive disorders may be rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., are to be considered referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, diseases and residuals are to be rated by comparison with mild, moderate, severe, or complete paralysis of peripheral nerves.  38 C.F.R. § 4.124a (2015).  In the instant case, the AOJ determined that the Veteran's noted symptoms and manifestations of his Parkinson's disease were not of such a severity to warrant individual separate evaluations (by the appropriate diagnostic code for the affected body system) that combine to greater than the 30 percent minimum under Diagnostic Code 8004.

In a June 2014 statement, the Veteran's representative asserted that several of the Veteran's residual symptoms of his Parkinson's disease have not been adequately evaluated.  In this regard, the Veteran's representative indicated that the Veteran had chronic adjustment disorder, sleep apnea, bilateral nerve impairment of the median nerve, sciatic nerve, and upper radicular groups, paralysis of the cranial nerves resulting in paralysis of facial muscles, speech impairment, and difficulty swallowing.  The Veteran also submitted a private treatment record dated in March 2014 that indicated that he now had difficulty swallowing. 

During the course of the appeal, the Veteran was afforded a VA mental disorders examination in January 2014.  The examiner determined that the Veteran's adjustment disorder with anxiety was at least as likely as not proximately caused by his service-connected Parkinson's disease; however, determined that such was manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication, which equates to a 10 percent rating under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9440.  As such was not specifically addressed by the AOJ, it is unclear whether such symptomatology is contemplated by the Veteran's current 30 percent rating under Diagnostic Code 8004, which includes consideration of impairment of mental function.  Therefore, on remand, the AOJ should be directed to consider whether such impairment is considered in the current 30 percent rating assigned under Diagnostic Code 8004 in light of Esteban v. Brown, 6 Vet. App. 259 (1994) (it is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).

The Veteran was also afforded a VA Parkinson's Disease examination in February 2014.  As the VA examiner also found no difficulty swallowing, there is contradictory medical evidence as to whether the Veteran has such disorder associated with his Parkinson's disease.  Moreover, unfortunately, the VA examiner did not clearly address whether the Veteran had nerve impairment of the upper extremities, lower extremities and cranial nerves that was separate and distinct from his Parkinson's disease.  Private treatment records also showed that sensory examination was normal.  Furthermore, as relevant to sleep apnea, the February 2014 VA examiner indicated that the Veteran did not have sleep disturbance (insomnia or daytime "sleep attacks") as a result of his Parkinson's disease.  As such, based on the Veteran's assertions, the Board finds that the current evidence of record is inadequate to assess the present severity of the Veteran's service-connected Parkinson's disease.  Therefore, the Veteran should be afforded another VA examination to assess the severity of his Parkinson's disease and all residual disorders.     

Moreover, the record shows that the Veteran currently receives treatment from D.K., M.D., for his Parkinson's disease.  The most recent records from such physician date from July 2013.  In light of the need to remand, the AOJ should take  appropriate steps, including obtaining any necessary authorization from the Veteran, to obtain any additional treatment records dated from July 2013 from Dr. D.K.  The Veteran should also be given an opportunity to identify any other outstanding private treatment records.  The Veteran also receives treatment at the VA and records dated to March 2014 have been associated with his Virtual VA record.  As VA medical records are constructively of record, additional VA treatment records from March 2014 to the present should be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Finally, the Board also observes that although records from Dr. D.K. were submitted prior to the March 2014 statement of the case , it does not appear that these records were considered by the AOJ.  Further, as noted above, the Veteran also subsequently submitted additional private records that have not been considered by the AOJ.  As such, in order to afford the Veteran his full procedural right, on remand, the AOJ must consider and address all of the evidence of record including previously submitted private treatment records in an appropriate supplemental statement of the case.  See 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps, including obtaining any necessary authorization from the Veteran, to obtain any additional treatment records from Dr. D.K. dated from July 2013.  The Veteran should also be given an opportunity to identify any other outstanding private treatment records relevant to the claims on appeal that have not already been associated with the record.  After obtaining any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142) as well as any additional information deemed necessary, the AOJ should request any additional private treatment records.  The AOJ should make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  The AOJ should obtain the Veteran's VA treatment records from March 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been obtained, the Veteran should be afforded a VA examination by a medical doctor with appropriate expertise to determine the nature, extent, and severity of his service-connected Parkinson's disease, and all residual disorders.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  All indicated tests and studies should be undertaken.  If additional examinations to determine the severity of any residual disorders are indicated, such examinations must be scheduled. 

The examiner must clearly identify all related residual disorders of Parkinson's disease, to include disorders manifested by motor manifestations, cognitive impairment, nerve impairment, urinary problems, sexual dysfunction, loss of sense of smell, sleep disturbance, sporadic constipation, balance difficulty, swallowing difficulty, and uncontrollable drooling. 

The examiner must specifically address the complete symptomatology for each established residual of Parkinson's disease in order to assess the severity of each residual. 

The examiner should also specifically determine whether the Veteran has sleep apnea and/or any nerve impairment of the upper extremities, lower extremities, and cranial nerves associated with his Parkinson's disease.  If so, the examiner should comment on the severity of sleep apnea and each separate nerve impairment disorder.  

A complete rationale for all opinions given must be provided.

4.  After completing the above and any development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issues on appeal should be readjudicated, to specifically include the evidence not previously addressed by the AOJ, as articulated in the body of this Remand.  The AOJ should also consider whether the Veteran's mental function impairment associated with his Parkinson's disease, diagnosed as adjustment disorder with anxiety by the January 2014 VA mental disorders examiner, which results in mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication, is contemplated by the current 30 percent rating assigned under Diagnostic Code 8004 in light of Esteban.  If the issue remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



